DETAILED ACTION
1	This action is responsive to the amendment filed on August 19, 2021.
2	The rejections of the claims under 112(b)1, second paragraph and 103 are withdrawn because of the applicant’s amendment.
3	Claims 1-15 and 17-21 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2017/0239155 A1) teaches a shower gel and face wash composition comprising glyceryl oleate in the amount of 0.25 % and polyquaternium 7 as a cationic polymer in the amount of 0.0089% (see page 9, Table 6, composition H). However, the closest prior art of record (US’ 155 A1) does not teach or disclose the weight ratio between the first and the second components as claimed. Further, the comparative dada in the claimed specification on Example 5 demonstrates that a wax dispersion (Formula H in table 5 that comprises Glyceryl Oleate in a combination with a cationic polymer in the claimed weight ratio provides a stable personal care composition, while phase separation was observed with compositions having a weight ratio of a wax dispersion: cationic polymer outside of the claimed range (see Table 7). Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of personal care formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761